     Case 3:20-cv-00872-H-MSB Document 49 Filed 08/04/21 PageID.761 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12                        SOUTHERN DISTRICT OF CALIFORNIA
13
14   LARRY G. PHILPOT,                                 Case No.: 3:20-cv-00872-H-MSB
15   v.                                                ORDER DENYING MOTIONS FOR
16   THE BALTIMORE POST-EXAMINER,                      SUMMARY JUDGMENT AND
                                                       PARTIAL SUMMARY JUDGMENT
17                                    Defendant.       AS MOOT
18
                                                       [Doc. Nos. 40, 41.]
19
20
           On August 4, 2021, the parties attended a mandatory settlement conference and
21
     reached a settlement of all claims in this action. (Doc. No. 48.) In light of this, the Court
22
     denies as moot without prejudice (1) Defendant’s motion for summary judgment, (Doc.
23
     No. 40), and (2) Plaintiff’s motion for partial summary judgment, (Doc. No. 41).
24
           IT IS SO ORDERED.
25
     DATED: August 4, 2021
26
27                                                 MARILYN L. HUFF, District Judge
                                                   UNITED STATES DISTRICT COURT
28

                                                   1
                                                                                3:20-cv-00872-H-MSB
